DETAILED ACTION
This Office Action is in response to claims filed on 9/18/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0013990 A1); in view of Alasti et al. (US 2021/0058171 A1).
 
Regarding claim 1; Chen discloses a wireless module for transmitting and receiving wireless communications over a communication link with the further wireless device (RAN 108 transmits/receives transmission to/from the communication device; see Fig. 2); and a controller (CMC in the RAN includes processor; paragraph [0049] and Fig. 2, Fig. 3) configured to: 10transmit to the further wireless device, via the wireless module, one or more communications using a first transmission setting (CMC monitoring communication conditions between RAN 108 and the communication device; the uplink transmission from the device to the RAN includes group of parameters (e.g. RB, MCS etc.); see paragraphs [0026], [0102] and Fig. 5); determine whether a link quality of the communication link falls outside of a predefined range (the CMC determines whether the communication condition metrics satisfies a threshold; see paragraph [0104] and Fig. 5); and in response to determining that the link quality falls outside of the 15predefined range: determine at least first and second probing transmission settings that differ from each other and from the first transmission setting (when the communication condition metric for the uplink transmission does not satisfy the threshold value, the CMC can determine that at least one parameter of the group of parameters (e.g. MCS and/or RB) is to be modified to facilitate improving the communication condition metric of the uplink transmission repetitively; see paragraph [0108] and Fig. 5).
Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
Alasti discloses transmit to the further wireless device, via the wireless module, a first probing transmission using the first probing transmission setting and 20a second probing transmission using the second probing transmission setting (NTN sends second signals according to second MCS setting and third signals according to third MCS setting; see paragraph [0056] and Fig. 8); receive from the further wireless device, via the wireless module, a selection of one of the first and second probing transmission settings (with second MCS settings, the UE responds consecutive ACKs; with third MCS settings, the UE responds consecutive NACKs; see paragraphs [0063] – [0065] and Fig. 9 ); and 25configure the wireless module to use the selected probing transmission setting with future transmissions to the further wireless device (the base station uses the second MCS settings for the transmission; see paragraph [0063] and Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Alasti to transmit two MCS settings to a UE in order to select a better MCS settings for communication (see paragraph [0059] of Alasti).

claim 7; Chen discloses wherein each of the first transmission setting and the first and second probing transmission settings comprises one or more of a transmission power setting and a coding scheme setting (the communication parameters include MCS parameter; see paragraph [0016]).

Regarding claim 8; Chen discloses receiving from the further wireless device one or more communications that indicate the first and second probing transmission settings (with the first probing transmission setting, the CMC of uplink transmission may satisfy the threshold value; with the second probing transmission setting, the CMC of uplink transmission may not satisfy the threshold value; see paragraphs [0102] – [0104] and Fig. 5). 

Regarding claim 9; Chen discloses in response to a receiving wireless device receiving one or more uplink transmissions from a sending wireless device over a wireless communication link (RAN 108 transmits/receives transmission to/from the communication device; see Fig. 2), determining whether a link quality of the wireless communication link falls outside 20of a predefined range (CMC monitoring communication conditions between RAN 108 and the communication device; the uplink transmission from the device to the RAN includes group of parameters (e.g. RB, MCS etc.); the CMC determines whether the communication condition metrics satisfies a threshold; see paragraphs [0026], [0102], [0104] and Fig. 5); in response to determining that the link quality falls outside of the predefined range: determining at least first and second probing transmission settings that differ from each other and from the first transmission setting (when the communication condition metric for the uplink transmission does not satisfy the first threshold value, the CMC can determine that at least one parameter of the ;  25in response to the receiving wireless device receiving the first and second probing transmissions, determining a first probing link quality for the first probing 30transmission and a second probing link quality for the second probing transmission (the RAN monitoring communication conditions using a first modified MCS parameter, determining whether the threshold value is satisfied; the RAN monitoring communication conditions using a second modified MCS parameter, determining whether the threshold value is satisfied;  see paragraphs [0101] – [0104] and Fig. 5); selecting one of the first and second probing transmission settings based on the first probing link quality and second probing link quality (based upon whether the threshold value is satisfied, the RAN determine the MCS value to be used; see Fig. 5).
Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
Alasti discloses sending to the sending wireless device an instruction for the sending wireless device to use the first probing transmission setting in a first probing transmission and the second probing transmission in a second transmission (NTN sends second signals according to second MCS setting and third signals according to third MCS setting; see paragraph [0056] and Fig. 8); and9190376-4M&C PN835100US 45 sending to the sending wireless device an instruction for the sending wireless device to use the selected one of the first and second probing transmission settings in future transmissions (the base station uses the second MCS settings for the transmission; see paragraph [0063] and Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Alasti to transmit two MCS 
		
Regarding claim 17; Chen discloses a non-transitory computer readable medium comprising executable code that, when executed by a processor, causes the processor to perform the method of claim 9 (the operations manager component can facilitate generating instructions of CMC operations; see paragraph [0085] and Fig. 3).

	Regarding claim 18; Chen discloses a computing system comprising a processor configured to perform the method of claim 9 (a processor component is used to perform operations of CMC; see paragraph [0085] and Fig. 3). 

Regarding claim 19; Chen discloses the sending wireless device: transmitting to the receiving wireless device one or more uplink communications using a first transmission setting (RAN 108 transmits/receives transmission to/from the communication device using a group of parameters (e.g. RB, MCS etc.); see paragraphs [0026], [0102], Fig. 2 and Fig. 5); determining whether a link quality of the communication link falls outside of a 10predefined range (the CMC determines whether the communication condition metrics satisfies a threshold; see paragraph [0104] and Fig. 5); and in response to determining that the link quality falls outside of the predefined range: determining at least first and second probing transmission settings that differ from each other and from the first transmission setting (when the communication condition metric for the uplink transmission does not satisfy the first threshold value, the CMC can determine that at least one parameter of the group of parameters is to be modified to facilitate . 
Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
Alasti discloses 15transmitting a first probing transmission using the first probing transmission setting and a second probing transmission using the second probing transmission setting (NTN sends second signals according to second MCS setting and third signals according to third MCS setting; see paragraph [0056] and Fig. 8); receiving from the receiving wireless device a selection of one of the first and second probing transmission settings (with second MCS settings, the UE responds consecutive ACKs; with third MCS settings, the UE responds consecutive NACKs; see paragraphs [0063] – [0065] and Fig. 9 ); and  20adopting the selected probing transmission setting for use with future transmissions to the receiving wireless device (the base station uses the second MCS settings for the transmission; see paragraph [0063] and Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Alasti to transmit two MCS settings to a UE in order to select a better MCS settings for communication (see paragraph [0059] of Alasti). 

Claims 2-4, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.; in view of Alasti;  and in further view of Shakya et al. (US 2019/0191387 A1).

claim 2; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
Shakya discloses the first transmission setting falls within a first link budget (the transmission power Ptx11 is within Ptxmax; see paragraph [0022] and Fig. 3); determining whether the link quality of the communication link falls outside of the predefined range comprises determining whether the link quality falls below a minimum link quality (if the link quality is determined to be deteriorating beyond a predetermined threshold; see paragraph [0024]); and the controller is configured to, in response to determining that the link quality falls 35below the minimum link quality, determine the first and second probing transmission 9190376-4M&C PN835100US 43settings such that each of the first and second probing transmission settings provides a link budget that is higher than the first link budget (when the link quality is determined to be deteriorating beyond a predefined threshold, the transmission power Ptx may be increased; a higher a transmission power provides better link quality; see paragraph [0024] and Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Alasti and Shakya to increase transmission power for a better link quality (see paragraph [0024] of Shakya).

Regarding claim 10; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
Shakya discloses the one or more uplink transmissions are sent by the sending wireless device using one or more link budgets (an apparatus transmits at Ptxcur to a base station; see paragraph [0022] and Fig. 3); determining whether the link quality falls outside of the predefined range comprises determining whether a link quality of the largest link budget of the one or more 10link budgets falls below the predefined range (determines if the link quality deteriorates beyond a predetermined threshold; see paragraph [0024] ); and in response to determining that the largest of the link budgets falls below the predefined range, the first and the second probing transmission settings are determined such that each of the first and second probing transmission settings provides a link budget that is higher than the largest of the link budgets (when it is determined that the link quality deteriorates beyond a predefined threshold, then the transmission power may be increased by a predefined amount; a higher a transmission power provides better link quality; see paragraph [0024] and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Alasti and Shakya to determine transmission settings based upon link budget in order to improve link quality (see ABSTRACT of Shakya).

Regarding claims 3 and 11; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
Shakya discloses determining a first probing link budget for the first probing transmission setting that is higher than the first link budget by a predefined step size (when the link quality is determined to be deteriorating beyond a predefined threshold, increase power transmission by a predefined amount; see paragraph [0024]); 10determining a second probing link budget for the second probing transmission setting that is higher than the first probing link budget by a predefined window (for a window of 6 transmissions, determine a second transmission power; see paragraph [0024]); and determining the first and second probing transmission settings based on the first and second probing link budgets respectively (the transmission powers are determined by link qualities (measured RSSIs); see paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Alasti and Shakya to determine transmission settings by a predefined step size and a predefined window in order to optimize transmission power level (see paragraph [0025] of Shakya). 

	Regarding claims 4 and 12; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
Shakya discloses in response to the first probing link budget being below a maximum link budget, selecting for the first probing transmission setting a transmission setting falling within the 20first probing link budget (the base station determines that the transmission power is below Ptxmax, it selects transmission power with Ptxcur; see paragraphs [0022] – [0025] and Fig. 3); in response to the second probing link budget being below the maximum link budget, selecting for the second probing transmission setting a transmission setting falling within the second probing link budget (the base station determines that the transmission power is below Ptxmax, it selects transmission power with Ptx11; see paragraphs [0022] – [0025] and Fig. 3); and in response to one or both of the first and second probing link budgets being 25greater than or equal to the maximum link budget, selecting for the one or both of the first and second probing link budgets a corresponding transmission setting falling within the maximum link budget (when the transmission power is set as Ptxmax, the base station transmits response with RSSI and selects transmission power settings Ptx11 and Ptx12; see paragraphs [0022] – [0025] and Fig. 3).


	Regarding claim 13; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
Shakya discloses determining whether a received signal strength corresponding to the largest link budget is less than a lower limit for the signal strength (upon receiving transmission power Ptxmax , the base station responses with RSSI; see paragraphs [0022] – [0023] of Shakya).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Alasti and Shakya to response with RSSI in order to improve link quality (see ABSTRACT of Shakya). 

	Regarding claim 14; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
Shakya discloses the one or more uplink transmissions are sent by the sending wireless device using one or more link budgets (the apparatus device transmits using transmission power Ptx11; see Fig. 3); determining whether the link quality falls outside of the predefined range 15comprises determining whether a link quality of the smallest link budget of the one or more link budgets falls above the predefined range (the link quality is determined to be acceptable at power level 11; Ptx11; see paragraph [0025] and Fig. 3); and in response to determining that the smallest of the link budgets falls above the predefined range, the first and the second probing transmission settings are determined such that each of the first and second probing transmission settings provides a link 20budget that is lower than the smallest of the link budgets (when the link quality is determined to be acceptable at Ptx11; the transmission power is decreased with a predefined amount; see paragraph [0025] and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Alasti and Shakya to determine determining link quality to be acceptable at a power level in order to optimize transmission power level (see paragraph [0025] of Shakya).

Regarding claim 16; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
Shakya discloses in response to the link quality for each of the first and second probing 30transmissions falling within the predefined range, selecting the one of the first and second probing transmission settings that provides the lowest frame loss (when the link quality is determined to be acceptable at certain power level, the transmission power is decreased a predefined amount to maintain good link (e.g. with proper packet loss rate); see paragraphs [0025] – [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Alasti and Shakya to select transmission settings that provides the lowest frame loss in order to optimize transmission power level (see paragraph [0025] of Shakya).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen; in view of Alasti; and in further view of Paladugu et al. (US 2021/0058834 A1).

	Regarding claim 5; the combination of Chen and Alasti discloses determining a link quality is below a threshold value before modifying MCS value. 
Paladugu discloses determining whether a predefined number of transmission attempts have been made by the wireless device using the first transmission settings without receiving any acknowledgement of receipt from the further wireless device (if the number of UL transmission without ACK exceeds a threshold, it is determined that the radio link is in a radio link failure condition; see paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Alasti and Paladugu to determine a link failure based on transmission without ACK scheme to declare an imminent RLF condition (see paragraph [0052] of Paladugu).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen; in view of Alasti; and in further view of Baghel et al. (US 2020/0145799 A1).

	Regarding claim 6; the combination of Chen and Alasti discloses modifying transmission parameters after determining a link quality is below a threshold.
Bagel discloses wherein determining whether the link quality of the communication link falls outside of the predefined range comprises receiving an indication from the further wireless device that the link quality falls outside of the predefined range (the transmitting device receives 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Alasti and Bagel to receive a link adaptation feedback message from a receiving device to use power efficiently (see ABSTRACT of Bagel). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.; in view of Alasti;  in view of Shakya; and in further view of Nakano (US 2018/0249425 A1).

	Regarding claim 15; Chen discloses a network node determines new transmission parameters when a communication link quality does not satisfy a threshold.
Nakano discloses determining whether a received signal strength corresponding to the smallest 25link budget is greater than an upper limit for the signal strength (the device determines the received signal strength is higher than the upper limit of the predetermined signal strength range with a transmission power; see paragraph [0049] of Nakano).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Alasti, Shakya and Nakano to determine whether upper limit of the signal strength range is exceeded in order to properly setting power transmission (see paragraph [0049] of Nakano).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415